This is the second appeal in this action. The first appeal was from an order denying a new trial and the decision thereon was filed March 18, 1927, and appears supra, page 488. After the remittitur to the district court judgment was entered in that court, and this appeal is from the judgment. It is submitted without argument on the former record and briefs, the purpose being to obtain a final judgment in this court. The questions presented were fully considered on the former appeal, and for the reasons there stated the judgment is affirmed.